      Case 2:19-cv-05529-SMB Document 33 Filed 01/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jonathan Garrett,                              No. CV-19-05529-PHX-SMB
10                 Plaintiff,                       ORDER
11   v.
12   Ister LLC and Elodia Khoury,
13                 Defendants.
14
15
16         The Court has received Plaintiff’s Motion to Dismiss [Doc. 32],

17         IT IS ORDERED dismissing this case with prejudice and vacating the status
18   conference scheduled for February 12, 2020.

19         Dated this 30th day of January, 2020.

20
21
22
23
24
25
26
27
28
